Exhibit 10.58b Third Amendment to Executive Employment Agreement This Third Amendment (the "Amendment") is made as of January 1, 2008 by and between Ore Pharmaceuticals Inc. (formerly named Gene Logic Inc.) , a Delaware corporation (the "Company"), and Philip L. Rohrer, Jr. ("Rohrer"). The parties to this Amendment have previously entered into an Executive Employment Agreement dated October 11, 1999 that was amended by a First Amendment dated as of October 24, 2006 (the "First Amendment") and a Second Amendment dated on May 8, 2007 but as of the 23rd day of February, 2007(the "Second Amendment") (said agreement and previous amendments being herein referred to collectively as the "Agreement"). On December 4, 2007, the Company's Board of Directors approved certain changes to the terms of Rohrer's Agreement and this Amendment is being executed to document those changes and evidence the agreement of the parties to such terms. Terms not otherwise defined herein shall have the meanings as defined in the Agreement. Therefore, the parties to this Amendment hereby agree as follows: 1. Base Salary. Section 2 of the Agreement is hereby amended by deleting the second sentence of Section 2 that had been added by the Second Amendment and inserting a new sentence as to read as follows: For each of calendar years 2007 and 2008, Rohrer shall receive an annualized base salary of $275,000. 2. Incentive Compensation. Subsection 4.1 is hereby amended by adding the following paragraph at the end thereof as follows: For calendar year 2008, Rohrer shall receive incentive compensation equal to 50% of his base salary, payable within 2½months after the end of 2008, so long as Rohrer's employment by the Company on a full-time basis continues through December 31, 2008. This payment is in lieu of any other cash bonus or cash incentive compensation payment from the Company for Rohrer's work during 2008 except as otherwise specifically provided herein. If Rohrer's employment by the Company on a full-time basis terminates prior to December 31, 2008, he shall not be entitled to any incentive compensation payment for his work in 2008 under this subsection, but may be entitled to compensation under Section 7.2.1. 3.Equity Awards. Section 4 is hereby amended by adding a new subsection 4.4 as follows: 4.4 Equity Awards. If the
